
	
		II
		110th CONGRESS
		1st Session
		S. 2126
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mr. Crapo (for himself,
			 Mr. Johnson, and
			 Mr. Gregg) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to defer recognition of reinvested capital gains distributions from
		  regulated investment companies.
	
	
		1.Short titleThis Act may be cited as the
			 Generate Retirement Ownership Through
			 Long-Term Holding Act of 2007.
		2.Deferral of reinvested
			 capital gain dividends of regulated investment companies
			(a)In
			 generalPart III of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to common nontaxable exchanges) is amended by
			 inserting after section 1045 the following new section:
				
					1046.Reinvested
				capital gain dividends of regulated investment companies
						(a)Nonrecognition
				of gainIn the case of an individual, no gain shall be recognized
				on the receipt of a capital gain dividend distributed by a regulated investment
				company to which part I of subchapter M applies if such capital gain dividend
				is automatically reinvested in additional shares of the company pursuant to a
				dividend reinvestment plan.
						(b)Definitions and
				special rulesFor purposes of this section—
							(1)Capital gain
				dividendThe term capital gain dividend has the
				meaning given to such term by section 852(b)(3)(C).
							(2)Recognition of
				deferred capital gain dividends
								(A)In
				generalGain treated as unrecognized in accordance with
				subsection (a) shall be recognized in accordance with subparagraph (B)—
									(i)upon a subsequent
				sale or redemption by such individual of stock in the distributing company,
				or
									(ii)upon the death of
				the individual.
									(B)Gain
				recognition
									(i)In
				generalUpon a sale or redemption described in subparagraph (A),
				the taxpayer shall recognize that portion of total gain treated as unrecognized
				in accordance with subsection (a) (and not previously recognized pursuant to
				this subparagraph) that is equivalent to the portion of the taxpayer’s total
				shares in the distributing company that are sold or redeemed.
									(ii)Death of
				individualExcept as provided
				by regulations, any portion of such total gain not recognized under clause (i)
				prior to the taxpayer’s death shall be recognized upon the death of the
				taxpayer and included in the taxpayer’s gross income for the taxable year
				ending on the date of the taxpayer’s death.
									(3)Holding
				period
								(A)General
				ruleThe taxpayer’s holding period in shares acquired through
				reinvestment of a capital gain dividend to which subsection (a) applies shall
				be determined by treating the shareholder as having held such shares for one
				year and a day as of the date such shares are acquired.
								(B)Special rule for
				distributions of qualified 5-year gainsIn the case of a distribution of a capital
				gain dividend (or portion thereof) in a taxable year beginning after December
				31, 2010, and properly treated as qualified 5-year gain (within the meaning of
				section 1(h), as in effect after such date), subparagraph (A) shall apply by
				substituting 5 years and a day for one year and a
				day.
								(c)Section not To
				apply to certain taxpayersThis section shall not apply
				to—
							(1)an individual with
				respect to whom a deduction under section 151 is allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual’s
				taxable year begins, or
							(2)an estate or
				trust.
							(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section
			 852(b)(3)(B) of such Code is amended by adding at the end the following new
			 sentence: For rules regarding nonrecognition of gain with respect to
			 reinvested capital gain dividends received by individuals, see section
			 1046..
				(2)The table of
			 sections for part III of subchapter O of chapter 1 of such Code is amended by
			 inserting after the item relating to section 1045 the following new
			 item:
					
						
							Sec. 1046. Reinvested capital gain
				dividends of regulated investment
				companies.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
